                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


DANIEL JOSEPH BLOOR,                 )                3:15-cv-00610-RCJ-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                January 22, 2020
E.K. MCDANIEL, et al.,               )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Pursuant to mail returned as undeliverable (ECF No. 45), the Clerk shall mail to Plaintiff
copies of the following docket entries:

              ECF No. 18     First Amended Complaint
              ECF No. 39     Order

       IT IS SO ORDERED.

                                            DEBRA K. KEMPI, CLERK

                                            By:         /s/______________________
                                                    Deputy Clerk
